         Case 2:17-cv-02206-JD Document 182 Filed 08/28/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JACOBY DONNER, P.C.,                                      CIVIL ACTION
               Plaintiff,

               v.

 ARISTONE REALTY CAPITAL, LLC,                             NO. 17-2206
 TODD M. LIPPIATT, and
 PATRICK M. MCGRATH,
                 Defendants.

                                          ORDER

       AND NOW, this 27th day of August, 2020, upon consideration of Plaintiff’s Motion to

Exclude Expert Testimony Regarding Billing Practices (Document No. 154, filed December 10,

2018), Defendants Aristone Realty Capital, LLC, Todd M. Lippiatt and Patrick M. McGrath’s

Memorandum in Opposition to Jacoby Donner P.C.’s Motion to Exclude Expert Testimony

Regarding Billing Practices (Document No. 166, filed January 4, 2019), Plaintiff’s Reply Brief

in Support of Motion to Exclude Expert Testimony Regarding Billing Practices (ECF No. 154)

(Document No. 170, filed January 8, 2019), Counterclaim Defendant Jacoby Donner, P.C.’s

Daubert Motion to Preclude Expert Report and Testimony of Proposed Legal Expert Peter W.

Leibundgut, Esquire (Document No. 157, filed December 10, 2018), Memorandum in Support of

Aristone Realty Capital, LLC, Todd M. Lippiatt and Patrick M. McGrath’s Response to

Counterclaim Defendant’s Motion to Preclude Expert Report and Testimony of Proposed Legal

Expert Peter W. Leibundgut, Esquire (Document No. 165, filed January 4, 2019), Counterclaim

Defendant Jacoby Donner, P.C.’s Daubert Motion to Preclude Expert Report and Testimony of

Proposed Valuation Expert John Agogliati, III, CFA, ASA (Document No. 156, filed December

10, 2018), Memorandum in Support of Aristone Realty Capital, LLC, Todd M. Lippiatt and

Patrick M. McGrath’s Response to Counterclaim Defendant’s Motion to Preclude Expert Report
          Case 2:17-cv-02206-JD Document 182 Filed 08/28/20 Page 2 of 4




and Testimony of Proposed Valuation Expert John D. Agogliati, III, CFA, ASA (Document No.

164, filed January 4, 2019), Aristone Realty Capital, LLC, Todd M. Lippiatt and Patrick M.

McGrath’s Motion to Exclude Report and Testimony of James L. Griffith Under Daubert v.

Merrell Dow Pharms. Inc. and FRE 702 and 403 (Document No. 160, filed December 11, 2018),

Counterclaim Defendant Jacoby Donner P.C.’s Opposition to Defendants’ Motion to Preclude

Report and Testimony of James L. Griffith Under Daubert v. Merrell Dow Pharams. [sic] Inc.

and FRE 702 and 403 (Document No. 162, filed January 3, 2019), Defendants Aristone Realty

Capital, LLC, Todd M. Lippiatt and Patrick M. McGrath’s Motion for Summary Judgment

(Document No. 158, filed December 11, 2018), Jacoby Donner’s Memorandum of Law in

Opposition to Defendants’ Motion for Summary Judgment (Document No. 163, filed January 4,

2019), Jacoby Donner’s Motion for Partial Summary Judgment Against Defendant Aristone

Realty Capital, LLC (Document No. 155, filed December 10, 2018), Aristone Realty Capital,

LLC’s Response to Plaintiff’s Motion for Partial Summary Judgment (Document No. 175, filed

January 25, 2019), Plaintiff’s Reply Brief in Support of Plaintiff’s Motion for Partial Summary

Judgment Against Defendant Aristone Realty Capital, LLC (ECF No. 155) (Document No. 177,

filed February 4, 2019), Defendants Aristone Realty Capital, LLC, Todd M. Lippiatt and Patrick

M. McGrath’s Surreply [sic] Memorandum in Further Opposition to Plaintiff Jacoby Donner,

P.C.’s Motion for Partial Summary Judgment (Document No. 178, filed February 21, 2019),

Plaintiff’s Supplemental Brief in Support of Plaintiff’s Motion for Partial Summary Judgment

Against Defendant Aristone Realty Capital, LLC (Ecf No. 155) (Document No. 180, filed May

26, 2020), Plaintiff’s Motion to Pierce the Corporate Veil (Document No. 153, filed December

10, 2018), Memorandum in Opposition to Plaintiff’s Motion to Pierce the Corporate Veil

(Document No. 161, filed December 24, 2018), Motion for Summary Judgment of Counterclaim



                                                2
            Case 2:17-cv-02206-JD Document 182 Filed 08/28/20 Page 3 of 4




Defendant Jacoby Donner, P.C. (Document No. 152, filed December 7, 2018), Aristone Realty

Capital, LLC, Todd M. Lippiatt and Patrick M. Mcgrath’s Response to Motion for Summary

Judgment of Counterclaim Defendant Jacoby Donner, P.C. (Document No. 168, filed January 7,

2019), and Reply in Further Support of Motion for Summary Judgment of Counterclaim

Defendant Jacoby Donner, P.C. (Document No. 171, filed January 11, 2019), for the reasons

stated in the accompanying Memorandum dated August 27, 2020, IT IS ORDERED as follows:

       1.      Plaintiff’s Motion to Exclude Expert Testimony Regarding Billing Practices

(Document No. 154) is GRANTED IN PART AND DENIED IN PART, as follows:

            a. Plaintiff’s Motion to Exclude Expert Testimony Regarding Billing Practices is

       GRANTED to the extent that it seeks to preclude Peter W. Leibundgut from testifying

       with respect to plaintiff’s billing practices.

            b. Plaintiff’s Motion to Exclude Expert Testimony Regarding Billing Practices is

       DENIED in all other respects.

       2.      Counterclaim Defendant Jacoby Donner, P.C.’s Daubert Motion to Preclude

Expert Report and Testimony of Proposed Legal Expert Peter W. Leibundgut, Esquire

(Document No. 157) is GRANTED;

       3.      Counterclaim Defendant Jacoby Donner, P.C.’s Daubert Motion to Preclude

Expert Report and Testimony of Proposed Valuation Expert John Agogliati, III, CFA, ASA

(Document No. 156) is GRANTED;

       4.      Aristone Realty Capital, LLC, Todd M. Lippiatt and Patrick M. McGrath’s

Motion to Exclude Report and Testimony of James L. Griffith Under Daubert v. Merrell Dow

Pharms. Inc. and FRE 702 and 403 (Document No. 160) is GRANTED;




                                                  3
            Case 2:17-cv-02206-JD Document 182 Filed 08/28/20 Page 4 of 4




       5.      Defendants Aristone Realty Capital, LLC, Todd M. Lippiatt and Patrick M.

McGrath’s Motion for Summary Judgment (Document No. 158) is GRANTED IN PART AND

DENIED IN PART, as follows:

            a. Defendants’ Motion for Summary Judgment is DENIED with respect to Jacoby

       Donner’s breach of contract claim (Count I of the Complaint).

            b. Defendants’ Motion for Summary Judgment is GRANTED with respect to

       Jacoby Donner’s account stated claim (Count II of the Complaint) and unjust enrichment

       claim (Count III of the Complaint).

       6.      Jacoby Donner’s Motion for Partial Summary Judgment Against Defendant

Aristone Realty Capital, LLC (Document No. 155) is DENIED;

       7.      Plaintiff’s Motion to Pierce the Corporate Veil (Document No. 153) is DENIED;

and

       8.      Motion for Summary Judgment of Counterclaim Defendant Jacoby Donner, P.C.

(Document No. 152) is GRANTED.

       IT IS FURTHER ORDERED that a telephone conference for purposes of scheduling

further proceedings will be conducted in due course.



                                                       BY THE COURT:

                                                       /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.




                                               4
